DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a laser-pumped plasma light source, comprising: a chamber filled with a high-pressure gas, a means for plasma ignition, a region of radiating plasma sustained in the chamber by a focused beam of a continuous wave (CW) laser; at least one beam of plasma radiation exiting the chamber that contains a metal housing with a window for introducing into the chamber a beam of the CW laser and with at least one window for outputting a beam of plasma radiation from the chamber, wherein the beam of the CW laser is focused by a lens installed in the chamber between the window and the region of radiating plasma, the gas belongs to inert gases with a purity of at least 99.99% or is a mixture thereof, at least one window for outputting the beam of plasma radiation is made of crystalline magnesium fluoride (MgF2), each window is located on an inner side of the chamber on an end of a sleeve closest to the region of radiating plasma, the sleeve located in a hole of the housing, each window is soldered to the sleeve by means of glass cement and the sleeve with the window soldered to it is welded to the hole of the metal housing.
Regarding claims 2-20, claims 2-20 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 5379315 to Meinzer and US 5331993 to Brown both teach a laser-pumped plasma light source but fail to teach the specific structure and limitations of independent claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879